DETAILED ACTION
The amendment to Application Ser. No. 16/778,464 filed on May 23, 2022, has been entered.  Claims 4, 5, 11, 12 and 21 are cancelled. Claims 1, 3, 6-8, 10, 14, 15, 17, 18, 20 and 22 are currently amended. Claims 1-3, 6-10, 13-20 and 22-24 are pending and are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
The amendment to Claims 1, 15 and 18 has overcome the rejection of Claims 1-3, 6-10 and 13-24 under 35 U.S.C. 103 set forth in the Non-Final Office Action mailed February 22, 2022. New grounds of rejection under 35 U.S.C. 103, necessitated by the amendment, are set forth in this Office Action.

Claim Objections
The claims are objected to because of the following informalities:
regarding Claim 14, the word “comprise” recited in line 10 should be “comprising”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3, 10, 15-20 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Mulukuri et al., Pub. No. US 2015/0026604 A1, hereby “Mulukuri”, in view of Wilson et al., Pub. No. US 2019/0104168 A1, hereby “Wilson”.

Regarding Claim 1, Mulukuri discloses “An apparatus configured to generate an electronic group-based announcement in a group-based communication system, the apparatus comprising at least one processor and at least one memory including a computer program code (Mulukuri fig. 1 and paragraphs 58-60, 322 and 328: multi-tenant database system 16 configured to facilitate group-based communications), the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to:
receive an electronic group-based announcement request associated with a user identifier and the electronic group-based announcement (Mulukuri figs. 1 and 15 and paragraphs 66-68, 322 and 327-328: while not explicitly stated, it is understood that database system 16 receives an input from a user indicating creation of an announcement before causing rendering of the interactive user entry field – the input is necessarily associated with a user identifier to enable population of the menu element with the groups associated with the user);
transmit, for rendering at a client device corresponding to the user identifier, a candidate list indicating a plurality of group-based communication channels associated with the user identifier... (Mulukuri figs. 1 and 15 and paragraphs 66-68 and 327-328: database system 16 causes user system 12 to render an interactive GUI including a menu that includes selectable entries for each of a plurality of different groups associated with the user);
receive one or more user inputs selecting one or more group-based communication channels of the plurality of group-based communication channels for the electronic group-based announcement request... (Mulukuri fig. 15 and paragraphs 329-330: "This example assumes that the user selects multiple groups as 'recipients' of common information or content, e.g., a post or a message. Accordingly, the process 1500 receives the information to be posted, shared, distributed, or sent (task 1508). The process 1500 also obtains a group selection request that identifies the groups selected at task 1506.");
transmit the electronic group-based announcement for rendering within group-based communication channel interfaces associated with the selected one or more group-based communication channels or an announcement interface element of the group-based communication system, wherein the electronic group-based announcement is rendered based at least in part on publish control parameters (Mulukuri fig. 15 and paragraphs 322 and 330-331: database system 16 is updated and the announcement is distributed to the selected groups, wherein the announcement is presented in the format required by each of the selected groups, i.e., the announcement is rendered based on publish control parameters)”.
However, while Mulukuri discloses rendering a GUI that enables the user to create an announcement and to select one or more groups for posting (Mulukuri paragraphs 322 and 328), Mulukuri does not explicitly disclose “transmit, for rendering at a client device corresponding to the user identifier, a candidate list indicating a plurality of group-based communication channels associated with the user identifier, a type of announcement input field, and an access interval time input field (emphasis added);
receive one or more user inputs selecting one or more group-based communication channels of the plurality of group-based communication channels for the electronic group-based announcement request, selecting an electronic group-based announcement type, and indicating an access interval time (emphasis added);” and
“receive a hide request for the electronic group-based announcement based at least in part on the electronic group-based announcement type; and
in response to the hide request, remove the electronic group-based announcement from the rendering, wherein the electronic group-based announcement remains accessible after receiving the hide request based at least in part on the access interval time.”
In the same field of endeavor, Wilson discloses “transmit, for rendering at a client device... , a type of announcement input field, and an access interval time input field (Wilson figs. 1 and 11 and paragraphs 45, 84, 88 and 99-101: GUI 1100 for creating an announcement comprises GUI elements 1108 and 1110 that defines a time range during which the announcement is to be active, i.e., an access interval time, and GUI element 1136 that defines dismiss options associated with the announcement such as dismissible and not dismissible , i.e., an announcement type);
receive one or more user inputs..., selecting an electronic group-based announcement type, and indicating an access interval time (Wilson fig. 11 and paragraphs 84, 88, 99 and 103: “The ninth screen 1100 is usable to create or delete an announcement to be displayed at one or more devices that access the portal. As explained above, the GUI may generate portal configuration data ( e.g., the portal configuration data 182) based on values entered into the ninth screen 1100.”); and
“receive a hide request for the electronic group-based announcement based at least in part on the electronic group-based announcement type (Wilson figs. 1 and 11 and paragraphs 45 and 99-102: “In response to selection of the ‘user can dismiss for current session only’ option or the ‘user can dismiss-no redisplay’ option, the service platform customer instance is configured to include a dismissal option to be rendered by the client device displaying the announcement. In response to receiving a selection of the dismissal option, the client device ceases to display the announcement.”); and
in response to the hide request, remove the electronic group-based announcement from the rendering, wherein the electronic group-based announcement remains accessible after receiving the hide request based at least in part on the access interval time (Wilson figs. 1 and 11 and paragraphs 45 and 99-102: “In response to the dismissal notice, the service platform customer instance adds the announcement to marks the announcement as dismissed and adds the announcement to a dismissal table associated with the user. The next time the user accesses a portal associated with the announcement, the service platform customer instance will not include the announcement with page data because the announcement is marked as dismissed for the user. A page of the portal may include a widget configured to receive or request the announcements stored in the dismissal table from the service platform customer instance. Accordingly, a user may access an announcement after dismissing the announcement. In some examples, the service platform customer instance purges announcements stored in the dismissal table from the dismissal table upon occurrence of the end time of the announcement or a set time after the end time.”).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the apparatus of Mulukuri to include GUI elements enabling selection of a time range and a dismiss option for the announcement as taught by Wilson because doing so constitutes applying a known technique (selection of a time range and dismiss option for an announcement) to known devices and/or methods (a multi-tenant database system configured to facilitate group-based communications) ready for improvement to yield predictable and desirable results (additional user control over the displaying of the announcement). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Regarding Claim 2, the combination of Mulukuri and Wilson discloses all of the limitations of Claim 1.
Additionally, Mulukuri discloses “identify one or more selected group-based communication groups associated with the user identifier to facilitate access control for the electronic group-based announcement (Mulukuri fig. 15 and paragraphs 322 and 327-328: “If the database system has already been configured with the user's credentials for both organizations, then the user only needs to log into one of the two organizations. If the user creates a post, he will be presented with a menu element that includes selectable entries for Group 1, Group 2, and Group 3 (listed in association with Organization 1 ), and selectable entries for Group 4 and Group 5 (listed in association with Organization 2).”); and
transmit the electronic group-based announcement for rendering within group-based communication channel interfaces associated with the identified one or more selected group-based communication groups or the announcement interface element of the group-based communication system, wherein the electronic group-based announcement is rendered based at least in part on group publish control parameters (Mulukuri fig. 15 and paragraphs 322 and 330-331: database system 16 is updated and the announcement is distributed to the selected groups, wherein the announcement is presented in the format required by each of the selected groups, i.e., the announcement is rendered based on group publish control parameters).”

Regarding Claim 3, the combination of Mulukuri and Wilson discloses all of the limitations of Claim 1.
Additionally, Mulukuri discloses “wherein the user identifier is associated with group-based messaging communications transmitted to one or more of the plurality of group-based communication channels (Mulukuri fig. 9A and paragraphs 155 and 351: “That said, most information network systems that handle user posts and comments maintain data that indicates when posts were made, who created the posts, and where or to whom posts were directed.”).”

Regarding Claim 10, the combination of Mulukuri and Wilson discloses all of the limitations of Claim 2.
Additionally, Mulukuri discloses “wherein the electronic group-based announcement request further comprises at least one group-based messaging communication data element (Mulukuri paragraphs 199 and 322: the announcement comprises post text 952) and the at least one memory and the computer program code are configured to, with the at least one processor, further cause the apparatus to:
determine, from the at least one group-based messaging communication data element, a target criteria that defines whether the electronic group-based announcement is transmitted for rendering within the group-based communication channel interfaces associated with the selected one or more group-based communication channels, the identified one or more selected group-based communication groups, or the announcement interface element of the group-based communication system, wherein to transmit the electronic group-based announcement for rendering within the group-based communication channel interfaces associated with the selected one or more group-based communication channels, the selected one or more group-based communication groups, or the announcement interface element of the group-based communication system is further based, at least in part, on the target criteria being satisfied by the at least one group-based messaging communication data element (Mulukuri paragraph 199: “In another implementation, an additional security check could be done, e.g., by checking on whether certain keywords (or phrases) exist in the post. For instance, a post may not be not provided to specified users if a certain keyword exists, or only provided to specified users if a key word exists.”).”

Insofar as it recites similar claim elements, Claim 15 is rejected for substantially the same reasons presented above with respect to Claim 1.
Additionally, Mulukuri discloses “A method for generating an electronic group-based announcement in a group-based communication system... (Mulukuri fig. 15 and paragraphs 322 and 328: a process for automatically posting information, e.g., an announcement, to multiple groups)”.

Insofar as it recites similar claim elements, Claim 16 is rejected for substantially the same reasons presented above with respect to Claim 2.

Insofar as it recites similar claim elements, Claim 17 is rejected for substantially the same reasons presented above with respect to Claim 3.

Insofar as it recites similar claim elements, Claim 18 is rejected for substantially the same reasons presented above with respect to Claim 1.
Additionally, Mulukuri discloses “A computer program product comprising a non-transitory computer-readable medium having computer program instructions stored therein... (Mulukuri fig. 15 and paragraphs 322, 328 and 431: a computer readable medium comprising instructions implementing a process for automatically posting information, e.g., an announcement, to multiple groups)”.

Insofar as it recites similar claim elements, Claim 19 is rejected for substantially the same reasons presented above with respect to Claim 2.

Insofar as it recites similar claim elements, Claim 20 is rejected for substantially the same reasons presented above with respect to Claim 3.

Regarding Claim 22, the combination of Mulukuri and Wilson discloses all of the limitations of Claim 1.
Additionally, Wilson discloses “terminate access to the electronic group-based announcement based at least in part on the access interval time for the electronic group-based announcement (Wilson figs. 1 and 11 and paragraphs 84, 88 and 102: “A page of the portal may include a widget configured to receive or request the announcements stored in the dismissal table from the service platform customer instance. Accordingly, a user may access an announcement after dismissing the announcement. In some examples, the service platform customer instance purges announcements stored in the dismissal table from the dismissal table upon occurrence of the end time of the announcement or a set time after the end time.”).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the apparatus of Mulukuri to include GUI elements enabling selection of a time range and a dismiss option for the announcement as taught by Wilson for the reasons set forth in the rejection of Claim 1.

Regarding Claim 23, the combination of Mulukuri and Wilson discloses all of the limitations of Claim 1.
Additionally, Wilson discloses “receive a search request; and in response to the search request, transmit for display one or more electronic group-based announcements applicable to the search request, wherein the one or more electronic group-based announcements comprises the electronic group-based announcement removed from the rendering in response to the hide request based at least in part on the electronic group-based announcement remaining accessible after receiving the hide request (Wilson figs. 1 and 11 and paragraphs 84, 88 and 102: “A page of the portal may include a widget configured to receive or request the announcements stored in the dismissal table from the service platform customer instance. Accordingly, a user may access an announcement after dismissing the announcement.” – the widget receives a request to retrieve the dismissed announcements, i.e., a search request; while not explicitly stated, it is understood that the dismissed announcements are displayed in response to the request).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the apparatus of Mulukuri to include GUI elements enabling selection of a time range and a dismiss option for the announcement as taught by Wilson for the reasons set forth in the rejection of Claim 1.

Regarding Claim 24, the combination of Mulukuri and Wilson discloses all of the limitations of Claim 1.
Additionally, Wilson discloses “wherein the electronic group-based announcement type is dismissible or passive and the hide request is received based at least in part on the electronic group-based announcement type being dismissible or passive (Wilson figs. 1 and 11 and paragraphs 45, 84 and 99-102: “In response to selection of the ‘user can dismiss for current session only’ option or the ‘user can dismiss-no redisplay’ option, the service platform customer instance is configured to include a dismissal option to be rendered by the client device displaying the announcement. In response to receiving a selection of the dismissal option, the client device ceases to display the announcement.”).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the apparatus of Mulukuri to include GUI elements enabling selection of a time range and a dismiss option for the announcement as taught by Wilson for the reasons set forth in the rejection of Claim 1.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Mulukuri and Wilson in view of Kim et al., Pub. No. US 2018/0367495 A1, hereby “Kim”.

Regarding Claim 6, the combination of Mulukuri and Wilson discloses all of the limitations of Claim 1.
However, while Mulukuri discloses that the announcement is presented in the format required by each of the selected groups, i.e., the announcement is rendered based on publish control parameters (Mulukuri paragraph 331), the combination of Mulukuri and Wilson does not explicitly disclose “wherein the publish control parameters comprises approval information representing one or more entities whose approval is needed prior to transmitting the electronic group-based announcement for rendering within the group-based communication channel interfaces associated with the selected one or more group-based communication channels or the announcement interface element of the group-based communication system.”
In the same field of endeavor, Kim discloses a system and method for conversing across fragmented messaging services wherein messages directed to a communication group require approval from a moderator before being posted when a moderator setting for the communication group is enabled, i.e., i.e., the message is rendered based at least in part on a publish control parameter (Kim figs. 1 and 7 and paragraphs 42-45 and 116-120: messages directed to a communication group received by aggregator 150 are sent to a moderator for approval before posting to the communication group when a moderator setting is enabled).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the apparatus of Mulukuri, as modified by Wilson, to require approval from a moderator before posting the announcement to a selected group as taught by Kim because doing so constitutes applying a known technique (requiring moderator approval before posting a message to a communication group) to known devices and/or methods (a multi-tenant database system configured to facilitate group-based communications) ready for improvement to yield predictable and desirable results (screening of announcements posted to the group). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Regarding Claim 13, the combination of Mulukuri and Wilson discloses all of the limitations of Claim 2.
However, while Mulukuri discloses that the announcement is presented in the format required by each of the selected groups, i.e., the announcement is rendered based on publish control parameters (Mulukuri paragraph 331), the combination of Mulukuri and Wilson does not explicitly disclose “wherein the group publish control parameters comprises approval information representing one or more entities whose approval is needed prior to transmitting the electronic group-based announcement for rendering within the group-based communication channel interfaces associated with the identified one or more selected group-based communication groups or the announcement interface element of the group-based communication system.”
In the same field of endeavor, Kim discloses a system and method for conversing across fragmented messaging services wherein messages directed to a communication group require approval from a moderator before being posted when a moderator setting for the communication group is enabled, i.e., i.e., the message is rendered based at least in part on a publish control parameter (Kim figs. 1 and 7 and paragraphs 42-45 and 116-120: messages directed to a communication group received by aggregator 150 are sent to a moderator for approval before posting to the communication group when a moderator setting is enabled).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the apparatus of Mulukuri, as modified by Wilson, to require approval from a moderator before posting the announcement to a selected group as taught by Kim because doing so constitutes applying a known technique (requiring moderator approval before posting a message to a communication group) to known devices and/or methods (a multi-tenant database system configured to facilitate group-based communications) ready for improvement to yield predictable and desirable results (screening of announcements posted to the group). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Mulukuri and Wilson in view of Jeong et al., Pub. No. US 2016/0149838 A1, hereby “Jeong”.

Regarding Claim 7, the combination of Mulukuri and Wilson discloses all of the limitations of Claim 1.
Additionally, Wilson discloses “wherein the announcement interface element comprises one or more electronic group-based announcements that are engageable by a user (Wilson fig. 14 and paragraphs 106-107: page 1402 presenting one or more announcements 1406, i.e., an announcement interface element)”.
It would have been obvious to modify the apparatus of Mulukuri to display a page presenting one or more announcements to a user as taught by Wilson because doing so constitutes applying a known technique (displaying a page presenting one or more announcements) to known devices and/or methods (a multi-tenant database system configured to facilitate group-based communications) ready for improvement to yield predictable and desirable results (display of announcements to users belonging to the selected groups). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
However, while Wilson discloses displaying a page presenting one or more announcements to a user (Wilson paragraphs 106-107), the combination of Mulukuri and Wilson does not explicitly disclose “receive an input selection in response to user engagement of one of the one or more electronic group-based announcements; and
organize the one or more electronic group-based announcements in response to the input selection.”
In the same field of endeavor, Jeong discloses “receive an input selection in response to user engagement of one of the one or more electronic group-based announcements (Jeong figs. 23A-23B and paragraphs 157-159: a user changes the importance value of message group 2310 presented in a user interface by touching an importance icon associated with the message group); and
organize the one or more electronic group-based announcements in response to the input selection (Jeong figs. 23A-23B and paragraphs 157-159: message groups including message group 2310 are repositioned within the user interface based on the importance values associated with the message groups).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the apparatus of Mulukuri, as modified by Wilson, to reposition announcements presented within the page based on importance values input by a user as taught by Jeong because doing so constitutes applying a known technique (arranging announcements in a display based on importance input by the user) to known devices and/or methods (a multi-tenant database system configured to facilitate group-based communications) ready for improvement to yield predictable and desirable results (arrangement of the announcements within the page based on importance to the user). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

 Regarding Claim 8, the combination of Mulukuri, Wilson and Jeong discloses all of the limitations of Claim 7.
Additionally, Jeong discloses “wherein organizing the one or more electronic group-based announcements comprises filtering the one or more electronic group-based announcements based on an importance level associated with the selected one or more group-based communication channels (Jeong figs. 23A-23B and paragraphs 157-159: message groups including message group 2310 are repositioned within the user interface based on the importance values associated with the message groups).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the apparatus of Mulukuri, as modified by Wilson, to reposition announcements presented within the page based on importance values input by a user as taught by Jeong for the reasons set forth in the rejection of Claim 7.

Regarding Claim 9, the combination of Mulukuri, Wilson and Jeong discloses all of the limitations of Claim 7.
Additionally, Mulukuri discloses “wherein organizing the one or more electronic group-based announcements comprises determining that content or metadata of a set of the one or more electronic group-based announcements does not include content or metadata that matches at least one query term from a search query and forgoing rendering the set of the one or more electronic group-based announcements in the announcement interface element (Mulukuri fig. 14 and paragraphs 306-313: “In another embodiment, a user can enter search criteria
so that the feed items currently displayed are searched and a new list of matching feed items is displayed. A search box can be used to enter keywords.”).”

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Mulukuri and Wilson in view of DeLuca et al., Pub. No. US 2017/0366941 A1, hereby “DeLuca”.

Regarding Claim 14, the combination of Mulukuri and Wilson discloses all of the limitations of Claim 10.
However, while Mulukuri discloses de-duplication of stories published to multiple feeds before displaying to a user subscribed to both feeds (Mulukuri paragraph 229), the combination of Mulukuri and Wilson does not explicitly disclose “wherein prior to transmitting the electronic group-based announcement for rendering, the at least one memory and the computer program code are configured to, with the at least one processor, further cause the apparatus to:
compare the group-based messaging communication data element against data elements associated with rendered electronic group-based announcements; and
in response to a determination that the electronic group-based announcement comprises potentially duplicate content based on the comparison, transmit information identifying that the electronic group-based announcement and the rendered electronic group-based announcements comprise potentially duplicate content.”
In the same field of endeavor, DeLuca discloses a system and method for screening messages to be sent to or shared with one or more recipients, such as members of a social media group or a newsfeed having a plurality of subscribers, wherein the server notifies the sending user of a message that the message is a likely a duplicate based on a comparison between information or content of the message with content of messages previously seen by the one or more recipients (DeLuca figs. 1-2 and paragraphs 29-34 and 38-39: “In the case that the recipient has previously been exposed to the information in the message, shown as option 'YES' for the decision diamond 206 in FIG. 2, the program 200 continues to notify the sender that the recipient has previously had the message sent to them, or been exposed to the message, at step 210.”).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the apparatus of Mulukuri, as modified by Wilson, to screen messages for duplicate content before transmitting the message for posting in the identified group-based communication channel as taught by DeLuca. One of ordinary skill in the art would have been motivated to combine screening messages for duplicate content before transmitting the message for posting in the identified group-based communication channel to avoid the creation of duplicate postings in the communication channel (DeLuca paragraph 42).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C MCBETH whose telephone number is (571)270-0495.  The examiner can normally be reached on Monday - Friday, 8:00AM - 4:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM C MCBETH/Examiner, Art Unit 2449                                                                                                                                                                                                        
/VIVEK SRIVASTAVA/Supervisory Patent Examiner, Art Unit 2449